DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Halford (US Patent 2,401,826 A) in view of Soltysiuk et al. (US PGPUB 2017/0321606 A1).

Regarding claim 19, Halford discloses a rotor assembly for a gas turbine engine (1:1-13), comprising: a first rotor disk (B) configured to rotate about a rotational axis; a second rotor disk (A) configured to rotate about a rotational axis; a plurality of rotor blades (14) arranged circumferentially around the rotational axis (Fig. 1), each of the plurality of rotor blades axially between and mounted to the first rotor disk and the second rotor disk (Fig. 1); and a plurality of vanes (B4) arranged circumferentially around the rotational axis (3:40-44), the plurality of vanes comprising a first vane (B4) that is integral with the first rotor disk and projects axially to the second rotor disk (Fig. 5), the first vane extending longitudinally along a centerline from a radial inner end of the first vane to a radial outer end of the first vane (Fig. 5).

Soltysiuk et al. teaches an airflow manipulation device for a compressor (Fig. 2) that includes a purge flow extraction path [0018] including impellers (52) and slots (54) with a curved geometry as to create a purge flow extraction path which takes late stage compressor air and pushes the air towards the central bore [0002].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vanes of the rotor assembly of Halford to have the curved impeller structure of Soltysiuk et al. and create a purge flow extraction path, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that these curved along the entire length impeller structures would facilitate moving airflow towards the central bore [0018].

Regarding claim 20, the combination of Halford and Soltysiuk et al. teach all of claim 19 as above. Halford further discloses, wherein at least the first vane and the first rotor disk or the second rotor disk are formed together in a monolithic body (Fig. 5 shows the vane as being integral to the first disk).

Regarding claim 21, the combination of Halford and Soltysiuk et al. teach all of claim 19 as above. Soltysiuk et al. teaches wherein at least a portion of the centerline is curved (Fig. 2, [0018]).

Allowable Subject Matter
Claims 1-6, 8-17, and 22 are allowed.
Claims 1 and 6 have been amended to include previously held allowable subject matter. Claims 2-5, 8-17, and 22 are allowable based on their dependencies on allowable independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,361,277 B1 discloses methods and apparatus for directing airflow to a compressor bore, including vanes or impeller blades that are curved along their entire length.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745